1                                                             The Honorable Richard A. Jones
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8
                                    AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                         NO. CR11-0259RAJ
11
                            Plaintiff
                                                         ORDER DISMISSING SUPERVISED
12
                                                         RELEASE VIOLATIONS
13
                       v.
14
       COURTNEY POWELL,
15
                            Defendant.
16
17
            This matter comes before the Court on the government’s unopposed motion to
18
     dismiss the supervised release violations alleged in Probation’s Petition for Warrant
19
     (Dkt. 152), dated November 5, 2019. The Court hereby GRANTS the government’s
20
     motion, DISMISSES the aforementioned supervised release violations, and STRIKES the
21
     supervised release violation hearing scheduled for December 13, 2019, at 3:30 p.m.
22
            IT IS SO ORDERED.
23
            DATED this 2nd day of December, 2019.
24
25
26
                                                      A
                                                      The Honorable Richard A. Jones
27                                                    United States District Judge
28


      ORDER DISMISSING SR VIOLATIONS - 1                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      CR11-259 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
